DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on August 12, 2021 were received and fully considered. Claims 1, 5, and 25 were amended. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a method. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
providing multiple calibration equations, each comprising a transfer function configured to input at least data representing a scaled and filtered arterial pulse waveform and to output data representing a calibrated arterial pulse waveform, wherein input data representing the scaled and filtered arterial pulse waveform preserves cardiovascular features of the arterial pulse waveform and further wherein the transfer 

...filtering the raw signal through a high pass filter and a low pass filter in order to preserve cardiovascular features of the arterial pulse waveform, said high pass filter having a cutoff frequency in the range of 0.7 to 1 Hz and said low pass filter having cutoff frequency of 30 to 40 Hz; 
recording the filtered, un-calibrated arterial pulse waveform data; 
scaling the filtered, un-calibrated arterial pulse waveform data such that an amplitude of the scaled and filtered arterial pulse waveform is a set to the fixed value used to determine the transfer functions; 
determining one or more parameters pertaining to cardiovascular features of the scaled and filtered arterial pulse waveform; 
selecting one of the multiple calibration equations based on one or more parameters pertaining to cardiovascular features determined from the scaled and filtered arterial pulse waveform; and 
applying the selected calibration equation to the scaled and filtered arterial pulse waveform to calibrate the scaled and filtered arterial pulse waveform based on one or more parameters pertaining to cardiovascular features in the scaled and filtered arterial pulse waveform and outputting data representing a calibrated arterial pulse waveform in which a maximum value of the calibrated arterial pulse waveform correlates with the systolic pressure for the patient measured with the reference blood pressure device and a minimum value of the calibrated arterial pulse waveform correlates with the diastolic pressure for the patient measured with the reference blood pressure device.

These limitations describe a mathematical calculation. Furthermore, the limitations amount to a mental process as the skilled artisan is capable of looking at pulse waveform data and making a mental assessment thereafter (using pen paper).

For this part of the 101 analysis, the following additional limitations are considered:
providing a non-invasive sensor to record a raw signal representing raw, un-calibrated arterial pulse waveform data for a patient taken at a defined arterial location...

non-invasively sensing from a patient using the provided non-invasive sensor to record a raw signal representing raw, un-calibrated arterial pulse waveform data for the patient at the defined arterial location; 

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution and post-solution activity, e.g., mere data gathering steps necessary to perform the mental process and outputting. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and measuring steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Independent claims 25 is also not patent eligible for substantially similar reasons.
Dependent claims 2-11 and 20-24 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Therefore, claims 1-11 and 20-25 are not patent eligible under 35 USC 101.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim 1, and all dependent claims thereof, is allowable for the reasons set forth in the previous office action. New independent claim 20 is also allowable over the prior art of record for substantially similar reasons.
Claims 1-11 and 20-25 would be allowable if rewritten to overcome the rejections under 35 USC 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed with respect to the 35 USC 112B rejections raised in the previous office action were persuasive in view of amendment. These rejections are withdrawn.
Applicant's arguments filed with respect to the 35 USC 101 rejections raised in the previous office action have been fully considered, but they are not persuasive. Applicant appears to argue that the claimed invention amounts to an improvement over the relative technology, i.e. improving the accuracy of measuring a patient’s SP and DP non-invasively. Again, Examiner acknowledges this ‘improvement’ argument. However, the purported improvement still lies within the judicial exception itself. Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981). In other words, an alleged better and/or more accurate calculation is still not patent eligible. 
For these reasons, Examiner maintains that claims 1-11 and 20-25 are not patent eligible under 35 USC 101. Please see corresponding rejection heading above for more detailed patent eligibility analysis.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.